DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and presented for an examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,599,655 B2) in view of Barrett et al. (US 2013/0038292 A1) or Wortham (US 2012/0139546 A1).
The examiner relies on the entire teachings of the above mentioned Johnson, Barrett & Wortham references for this rejection; the applicant should 
Examiner gives official notice on the prior art of record (e.g., applicant provided references & the examiner cited references) as well-known and commonly practiced knowledge in the art of battery controlling system such as the recited claimed invention.
In figures 1-2 with accompanying description, the Johnson reference teaches the functionally equivalent/analogous limitations of the claimed recitations as follows:
Claims 1-20			Teachings of Johnson reference
1.    A method for maintaining a power source, comprising:
Features of “Field of the Invention” with figure 1
Controller module
Features of (22, 57 & 76)
selecting, by a controller module, a rechargeable power storage device from a set of power storage devices arranged to selectively provide a summated output of the power source;
Features of figure 1; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
selectively enabling, by the controller module, the selected power storage device to discharge its stored power at the output of the power source;
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter
comparing, by the controller module, a sensed voltage of the selected power storage device with a minimum voltage threshold; and upon satisfaction of the comparison:
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached“ col 4, line 12 thereafter
selectively disabling the selected power storage device from discharging its stored power;
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 
applying a recharging power to the selected power storage device until the selected power storage device is fully recharged based on the sensed voltage; and
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter
resetting at least one of state of charge data or capacity data of the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

2.    The method of claim 1 wherein the selectively enabling the selected power storage device further comprises at least one of selectively enabling a voltage connection or selectively disabling a bypass connection of the selected power storage device.
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description

3.    The method of claim 2 wherein the minimum voltage threshold is 2.5 Volts or less.
Obvious features of figure 1, (40-44) where specific voltage levels are system dependent design matters to one having ordinary skill in the art.

4.    The method of claim 1 wherein the selectively disabling the selected power storage device further comprises at least one of selectively disabling a voltage connection or selectively enabling a bypass connection of the selected power storage device.
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description

5.    The method of claim 4 further comprising comparing, by the controller module, the sensed voltage with a maximum voltage threshold, and upon satisfaction of the comparison, resetting the state of charge data.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, 


6.    The method of claim 5 further comprising monitoring the state of charge data of the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter;

7.    The method of claim 1, further comprising selecting a second power storage device from the set of power storage devices and selectively enabling, by the controller module, the second selected power storage device during the applying a recharging power to the selected power storage device.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

8.    The method of claim 1 further comprising sequentially selectively disabling each power storage device in the set of power storage devices one-by-one from discharging its stored power, and sequentially applying the recharging power to the selectively disabled power storage device.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

9.    The method of claim 8 further comprising repeatedly cycling, by the controller module, through a subsequent set of discharging and recharging cycles of the selected power storage device, wherein the discharging and recharging cycles are managed by the controller module and based on at least the state of charge data.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

10.    The method of claim 9 wherein the repeatedly cycling affects a drift in the at least one of state of charge data or capacity data.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter.  Also, this is common knowledge in the art of battery charging; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

11.    The method of claim 1 wherein the resetting at least one of state of charge data or capacity data further comprises resetting a Coulomb count drift of a state of charge data within the selected power storage device.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter.  Also, this is common knowledge in the art of battery charging; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

12.    The method of claim 1 further comprising integrating, by the controller module, an electrical current received by the selected power storage device during the applying the recharging power to the selected power storage device.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter.  Also, this is common knowledge in the art of battery charging.

13.    A system for maintaining a power source, comprising:
Features of “Field of the Invention” with figure 1
a set of power storage devices arranged to selectively provide a summated output of the power source, 
Features of figure 1; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
each of the set of power storage devices having a voltage sensor and memory storing at least one of state of charge data or capacity data; a recharging power source; and
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]
a controller module configured to select a rechargeable power storage device from the set of power storage devices, 
Features of figure 1; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
to selectively enable the selected power storage device to discharge its stored power to the output of the power source, 
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter
to compare a voltage sensed by the voltage sensor of the selected power storage device with a minimum voltage threshold, and upon satisfaction of the comparison, 
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached“ col 4, line 12 thereafter
to selectively disable the selected power storage device from discharging its stored power, 
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened“ col 4, line 52 thereafter
to apply a recharging power from the recharging power source to the selected power storage device until the selected power storage device is fully recharged based on the sensed voltage, and
 Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

14.    The system of claim 13 wherein each power storage device in the set of power storage devices further includes an output switch and a bypass switch.
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description

15.    The system of claim 14 wherein the controller module is configured to selectively enable the selected power storage device by selectively enabling the output switch and selectively disabling the bypass switch.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

16.    The system of claim 13 further comprising a set of controller modules, wherein each controller module in the set of controller modules is communicatively coupled to a corresponding power storage device in the set of power storage devices.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

17.    The system of claim 13 further including a power sensor configured to sense a dischargeable power characteristic of a power storage device in the set of power storage devices.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

Features of “Field of the Invention” with figure 1
selecting, by a controller module, a rechargeable power storage device from a set of power storage devices arranged in series and each having a voltage connection and a bypass connection;
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
selectively enabling, by the controller module, the voltage connection of the selected power storage device such that the power storage device discharges its stored power at an output of the power source;
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter
comparing, by the controller module, a sensed voltage of the selected power storage device with a minimum voltage threshold; and upon satisfaction of the comparison:
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached“ col 4, line 12 thereafter
selectively disabling the voltage connection of the selected power storage device; selectively enabling the bypass connection of the selected power storage device; 
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter; and “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened“ col 4, line 52 thereafter
applying a recharging power to the selected power storage device until the selected power storage device is fully recharged based on a sensed voltage; and
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter
resetting at least one of state of charge data or capacity data of the selected power storage device to calibrate the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and 

19.    The method of claim 18 further comprising sensing, by each in a set of controller
modules, an output voltage of each in the corresponding set of power storage devices.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

20.    The method of claim 18 further comprising repeatedly selecting a rechargeable power storage device, selectively enabling the voltage connection, comparing a sensed voltage, selectively disabling the voltage connection, selectively enabling the bypass connection, applying a recharging power, and resetting at least one of state of charge data or capacity data, without interrupting a continuous supply of power by the power source.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

As can be seen from the above detailed teachings, the Johnson reference does not expressly teach the limitations regarding controlling battery state of charge/capacity data (i.e., resetting state of charge/capacity or Coulomb count drift, drift cycling affects); however, the above not expressly disclosed state based controlling techniques and many other types of state controlled techniques are well-known in the battery controlling art.  As further can be seen from the above teachings, the Barrett & Wortham references respectively teaches the state controlled charge-discharge technique of the recited claimed invention that are well-known 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181